      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 1 of 25 PageID #: 1



                       UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                   HUNTINGTON


UNITED STATES OF AMERICA,

        Plaintiff,


v.                                                            3:20-cv-00050
                                             CIVIL ACTION NO. __________________


APPROXIMATELY $29,781.79 SEIZED FROM
HUNTINGTON FEDERAL SAVINGS BANK
ACCOUNT NUMBER ENDING IN 4743
AND ACCOUNT NUMBER ENDING IN 1317;

APPROXIMATELY $9,627.27 SEIZED FROM
WESBANCO BANK ACCOUNT NUMBER
ENDING IN 2878;

APPROXIMATELY $1,606,353.51 SEIZED
FROM SUNTRUST BANK ACCOUNT NUMBER
ENDING IN 6498 AT SUNTRUST BANK;

AND

APPROXIMATELY $114,826.67 SEIZED
FROM J.P. MORGAN CHASE BANK ACCOUNT
NUMBER ENDING IN 5372.


     Defendants.


                          VERIFIED COMPLAINT OF FORFEITURE

        Comes now, the United States of America (“Plaintiff”), by and through its attorneys,

Michael B. Stuart, United States Attorney for the Southern District of West Virginia, and Kathleen

Robeson, Assistant United States Attorney for the Southern District of West Virginia, and

respectfully brings this Verified Complaint (the “Complaint”) and alleges as follows in accordance
     Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 2 of 25 PageID #: 2



with Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, and to the extent applicable 18 U.S.C. §§ 981, 983, 984, and 985, and the Federal Rules

of Civil Procedure.

                                      NATURE OF ACTION
1.     This is a civil action in rem brought on behalf of the United States of America, pursuant to

       18 U.S.C. §§ 981(a)(1)(A) and (C), to enforce the provisions for the forfeiture of defendant

       properties, constituting proceeds of, or which was used or intended to be used in any

       manner or part to commit or to facilitate the commission of one or more violations of 18

       U.S.C. §§ 1028A, 1341, 1343, 1344 and 1956-1957.

2.     This action seeks forfeiture of all right, title and interest in the above-captioned funds

       (hereinafter, collectively referred to as the “Subject Funds”) because these funds constitute

       or are derived from proceeds of aggravated identity theft, mail, wire, and bank fraud in

       violation of 18 U.S.C. §§ 1028A, 1341, 1343, and 1344. The properties also are involved

       in monetary transactions in violation of 18 U.S.C. §§ 1956-1957. The Subject Funds total

       to approximately $1,760,589.24. As set forth more fully below, numerous individuals

       perpetuated a global fraud scheme and deposited the fraudulent proceeds into bank

       accounts owned by Patricia Dudding.

3.     Patricia Dudding then engaged in numerous transactions in violation of the money

       laundering laws as she worked to conceal the true ownership of the Subject Funds and then

       knowingly engaged in multiple transfers or withdrawals of the illicit proceeds.

                                  JURISDICTION AND VENUE

4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the defendant

       property. This Court has jurisdiction over an action commenced by the United States under

                                                  2
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 3 of 25 PageID #: 3



       28 U.S.C. § 1345 and § 1355(a) because this forfeiture action has been commenced by the

       United States.

5.     This Court has in rem jurisdiction pursuant to: (1) 28 U.S.C. § 1355(b)(1)(A), because acts

       and omissions giving rise to the forfeiture occurred in this district; and (2) 28 U.S.C.

       § 1355(b)(1)(B), incorporating 28 U.S.C. § 1395, because the property is located within

       this district.

6.     Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A), because the acts or

       omission giving rise to the forfeiture occurred in this district.

                                  STATUTORY BACKGROUND

7.     Pursuant to 18 U.S.C. § 981(a)(1)(C), any property, real or personal, which constitutes or

       is derived from proceeds traceable to a violation of any offense constituting a “specified

       unlawful activity” (as defined in 18 U.S.C. § 1956(c)(7)), or any conspiracy to commit any

       such violation, is forfeitable to the United States.

8.     Pursuant to 18 U.S.C. § 1956(c)(7)(A), the definition of a specific unlawful activity

       includes any act or activity constituting an offense listed in 18 U.S.C. § 1961(1).

9.     18 U.S.C. § 1961(1)(B) lists mail fraud in violation of 18 U.S.C. § 1341, as well as wire

       fraud in violation of 18 U.S.C. § 1343, and bank fraud in violation of 18 U.S.C. § 1344 as

       specified unlawful activities.

10.    Pursuant to 18 U.S.C. § 981(a)(1)(A), any property, real or personal, which was involved

          in money laundering transactions or attempted transactions in violation of 18 U.S.C.

       §§ 1956-1957, and property traceable to such property is forfeitable to the United States.




                                                    3
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 4 of 25 PageID #: 4



                                    THE DEFENDANTS IN REM

11.    The defendants in rem constitute or are derived from proceeds traceable to the violations

       of 18 U.S.C. §§ 1028A, 1341, 1343, 1344, 1956, and 1957, described herein and

       therefore are subject to civil judicial forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).

       Each item requested for forfeiture is more particularly described below. The defendants

       in rem are collectively referred to as the Subject Funds.

          a. Approximately $29,781.79 seized from personal account number ending in 4743

              and personal account number ending in 1317. Both accounts were held at

              Huntington Federal Savings Bank, opened on October 18, 2018, the authorized

              signor being Patricia Dudding and/or Roger Dudding, (hereinafter referred to as

              “SUM A”).

          b. Approximately $9,627.27 seized from personal account number ending in 2878

              at Wesbanco Bank, opened August 9, 2013, the authorized signor being Patricia

              Dudding, (hereinafter, referred to as “SUM B”).

          c. Approximately $1,606,353.51 seized from personal account number ending in

              6498 at SunTrust Bank, the authorized signor being Patricia Dudding

              (hereinafter, referred to as “SUM C”).

          d. Approximately $114,826.67 seized from personal account number ending in

              5372 in J.P. Morgan Chase Bank, the authorized signor being Patricia Dudding

              (hereinafter, referred to as “SUM D”).

12.    The Subject Funds were seized pursuant to seizure warrants, which were issued by the

       United States District Court for the Southern District of West Virginia. The United States

       Department of Treasury is currently holding the Subject Funds.
                                                   4
          Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 5 of 25 PageID #: 5



13.         Pursuant to Supplemental Rule G(2)(f), facts in support of a reasonable belief that the

            Government will be able to meet its burden of proof at trial are as follows and have been

            verified by the attached Verification of Secret Service Special Agent Terry Hedrick.

                                                     FACTS

                                               Scheme Overview

14.         From on or about May 2018 until at least July 2019 1, Patricia Dudding and Susan Grooms

            were involved in an international wire fraud, mail fraud, bank fraud and money-laundering

            scheme with an individual believed to be from Nigeria, known as Lucas, and others located

            in the United States. 2

15.         The loss amount attributed to the fraudulent scheme is at least $3.2 million, but further

            investigation may reveal that the loss amount is much higher than $3.2 million and that

            $3.2 million is a conservative figure.

16.         As a result of the fraud associated with this scheme victims have been identified in Alaska,

            Arizona, Arkansas, California, Connecticut, Florida, Georgia, Indiana, Kansas, Louisiana,

            Maryland, Massachusetts, Michigan, Missouri, North Carolina, Pennsylvania, Texas and

            Virginia, as well as in the countries of Australia, Canada, Poland, Sweden and Saint Kitts

            and Nevis.




      1
          The United States believes that several of the conspirators may still be involved in this
          international fraud scheme.
      2
          Investigators believe that Lucas used other alias in his dealings with many other victims in
          this investigation.
                                                        5
          Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 6 of 25 PageID #: 6



17.         Dudding, Grooms and Lucas worked together, and with others both known and unknown,

            in orchestrating this large international fraud scheme, and illegally obtaining money from

            individuals located both within the United States and abroad.

18.         Dudding and Grooms acted as “money mules” for Lucas, meaning that numerous victims

            funneled money to Dudding, and Grooms’ (hereinafter, collectively referred to as the

            “money mules”) bank accounts, at Lucas’ direction.

19.         According to Dudding and Grooms, Lucas gave their personal bank account numbers to

            each of the victims who wire transferred money into their personal bank accounts or mailed

            cash, personal checks or Cashier’s checks to the money mules, which they deposited into

            their personal bank accounts.

20.         Victims also sent these funds to the money mules’ bank accounts via Western Union,

            Money Gram, Stripe, 3and Square Inc. 4

21.         After the deposit of the funds in the Dudding and Grooms’ accounts, the money mules

            would then transfer these funds to Nigerian companies, such as Keibler Couture Global

            Ltd., whose bank account is located in Nigeria. Dudding and Grooms also transferred large

            sums of money between themselves and other money mules during the scheme.




      3
          Stripe is a type of software that allows individuals to make and receive payments over the
          Internet. Stripe provides the technical, fraud prevention, and banking infrastructure
          required to operate online payment systems.
      4
          Square is a type of software that allows individuals to make and receive payments from
          their mobile devices. Square provides the technical, fraud prevention, and banking
          infrastructure required to operate online payment systems.
                                                        6
          Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 7 of 25 PageID #: 7



                                              Patricia Dudding5

22.         In the early spring of 2018, Dudding met a man online who said his name was Lucas

            Antonio Blantino or Benito (hereinafter, “Lucas”). 6 Dudding admitted that she became

            emotionally attached to Lucas, but never met him in person.

23.         Lucas and Dudding communicated frequently from early spring of 2018 until at least July

            30, 2019, either online or through text messages.

24.         Lucas advised Dudding he worked on an oil rig. Sometime in early 2018 or mid-summer

            2018, Lucas told Dudding he was moving temporarily to the United Kingdom to work on

            an oil rig on a major project. He told Dudding a major piece of equipment he owned broke

            down and he did not have the funds to make the repairs. However, Lucas never asked

            Dudding for any money from her personally. Instead, Lucas told Dudding he was going to

            borrow money from an Africa financier.

25.         Lucas then asked Dudding to set up numerous bank accounts in her name, at different banks

            including People’s Bank, Branch Banking & Trust (“BB&T’), City National Bank,

            SunTrust Bank, Community Trust Bank, JP Morgan Chase Bank, First State Bank, United

            Bank, WesBanco, and Huntington Federal Savings Bank.

26.         Dudding then received numerous deposits from at least 23 different individuals located

            domestically and abroad in the bank accounts that she either opened or held on Lucas’




      5
          Dudding held several positions within the banking industry, including, working in the loan
          department of United Bank. Dudding left United Bank in 2004.
      6
          It is not known if this is the subject’s real name; however, this is the name the subject used
          during the entire period he corresponded with Dudding. Law enforcement believes that the
          same individual purporting to be Lucas, is the individual that Susan Grooms knows as
          Andy Mario (“Mario”).
                                                          7
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 8 of 25 PageID #: 8



       behalf. Dudding informed law enforcement that she never spoke with or met any of the

       individuals who either transferred money into her bank accounts or sent her checks or cash

       which she deposited into her bank accounts.         Dudding elaborated that she never

       communicated via email or text message with any of these individuals.

27.    Dudding advised she did not always look at her monthly bank statements. Instead, she

       made sure there was enough money in her bank account for the wire transfers and other

       disbursements that Lucas directed. However, Dudding informed investigators that when

       she did look at her bank statements she would see wire transfers into her bank account from

       people all over the United States. When Dudding asked Lucas who these people were

       Lucas would always tell Dudding they were people who were investing money with his

       (Lucas’) financier in Nigeria.

28.    Lucas would contact Dudding to tell her how much money he was going to have deposited

       into her account. Each time after Lucas would have wire transfers and checks sent to her

       personal bank accounts, Lucas would also tell her when to send a wire transfer to Nigeria

       or make other disbursements.

29.    Sometimes bank officials questioned Dudding about the incoming wire transfers and her

       outgoing wire transfers to Nigeria.

30.    Dudding admitted that when she was questioned about the wire transfers she would lie to

       the bank officials.

31.    After Dudding sent numerous wire transfers to Nigeria, numerous banks, including BB&T,

       People’s Bank and United Bank, closed Dudding’s accounts due to suspected fraudulent

       activity at Lucas’ direction.



                                                 8
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 9 of 25 PageID #: 9



32.    However, after a bank would close Duddings’ account, she would simply open a new

       account at another bank.

33.    For example, investigators learned that after BB&T closed Dudding’s BB&T account, a

       bank employee told Dudding she was a part of a scam.

34.    After officials at BB&T closed her account, Lucas started instructing victims to make

       deposits into Dudding’s People’s Bank account. People’s Bank ultimately closed

       Dudding’s account as well and informed her that she was being used as part of a scam.

35.    Around August of 2018, Dudding opened up an account at Chase Bank, pursuant to Lucas’

       instructions. Dudding stated Lucas made many deposits into her account at Chase Bank

       and she sent a large number of wire transfers to Keibler Couture Global Ltd. from this

       Chase Bank account.

36.    Lucas would contact Dudding to tell her how much money he was going to have deposited

       into her account and when to send a wire transfer to Nigeria or make other disbursements.

       Dudding again claimed that she did not know the source of the deposits.

37.    In the spring of 2019, Dudding received a letter from Chase Bank wherein she was advised

       the bank was closing her account for suspected fraudulent activity and that funds within

       her account were frozen.

38.    On January 11, 2019, United Bank's Fraud Department was alerted about unusual activity

       within Dudding’s account. The Fraud Department contacted Dudding, who said that her

       cousin “Brenda” relocated to the United Kingdom in the summer of 2018. Dudding

       elaborated that Brenda’s husband Lucas works in oil and gas investments and that the

       transactions within her accounts were done for Lucas's associates in the industry.



                                                  9
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 10 of 25 PageID #: 10



39.     Dudding opened a checking account with Community Trust Bank in April 2019. Dudding

        was questioned by a bank employee regarding a Stripe payment for $30,269.99 that was

        pending in her account. When questioned, Dudding lied to the employee and stated that

        her cousin is building a gas station in England and is sending her these funds so she can

        send them to another relative in California to purchase equipment for him. Community

        Trust Bank personnel then told Dudding that the activity seemed suspicious.

40.     On April 26, 2019, Dudding sent a wire transfer from her First State Bank account to

        Known Person 1 in Montana for $39,000. Investigators learned that a First State Bank

        employee spoke to Dudding about this wire transfer and Dudding informed the bank

        employee that the woman (Known Person 1) receiving this money works with Dudding’s

        cousin in real estate and she has dealt with her in the past and trusts her, which is false.

41.     In or around July of 2019, Dudding admitted to investigators that the money in her accounts

        was not her money.

                                             Susan Grooms

42.     Investigators analyzed Dudding’s bank account information and learned that there had been

        multiple financial transactions between Dudding and Grooms. Specifically, Grooms made

        at least two transfers into Dudding’s Chase bank account that was frozen by J.P. Morgan

        Chase. The wire transfers were as follows: $38,500.00 transferred on March 13, 2019 and

        $19,100.00 transferred on March 20, 2019.

43.     Chase Bank prevented three of the transfers into Dudding’s account. However, it appears

        that the $38,500 transfer from March 13, 2019 was completed and those funds are part of

        the Subject Funds.



                                                    10
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 11 of 25 PageID #: 11



44.     Grooms voluntarily admitted to investigators that she had sent approximately $200,000 to

        Dudding’s bank account at the direction of Andy Mario (hereinafter, “Mario”) over time.

        Grooms also admitted that she had sent transfers to Dudding that Chase placed a hold on.

        She estimates these four transfers totaled $96,000. According to Grooms, the last transfer

        occurred in April or May of 2019.

45.     Grooms showed investigators, a photo of Mario on her phone and let Special Agent

        Hedrick copy Andy Mario’s photo. Upon investigators’ examination, it appears that the

        photo of Mario is the same photograph of Lucas that Dudding showed investigators.

        Investigators believed that the same individual is purporting to be both Mario and Lucas.

46.     Grooms further explained to investigators that she met Mario about two years ago from an

        online dating website. When asked how much of her own money she had given Mario,

        Grooms estimated she had given him about $4,000. When Grooms first met Mario, he was

        allegedly living in California. Shortly after they started to communicate online, Mario told

        Grooms he was moving to England to work on a $1,000,000 pipeline job for a hospital.

        Shortly after Mario allegedly went to England, he told Grooms that some of his equipment

        had broken down and he needed money to repair the equipment or replace the equipment.

47.     Grooms never met Mario in person. But, Grooms claims she spoke to Mario on the phone

        or through text or email almost every day. On many days, they communicated several

        times a day.

48.     Mario asked Grooms if he could have some people wire transfer money into her bank

        account and then have her wire transfer the money to other people, who would then wire

        transfer the money to his financier so he would have the funds needed to repair or replace

        his equipment. Grooms asked Mario why he just did not have these people to wire transfer
                                                  11
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 12 of 25 PageID #: 12



        the money straight to his bank account in England. According to Grooms, Mario explained

        that he did not have a company bank account or a personal bank account in England.

        Grooms stated she thought that was odd, but Mario convinced her to allow people to wire

        transfer money into her account. She would then transfer the money to others. Mario

        always contacted Grooms when he directed someone wire transfer money into her account.

49.      Grooms held numerous bank accounts at least eight different banks, including JP Morgan

        Chase Bank, Huntington National Bank, Incenta Credit Union, Union Savings Bank,

        Universal 1 Credit Union, Wright-Patt Credit Union, US Bank, and Woodforest Bank, over

        the past two years. Grooms admitted that many of the banks had closed her accounts

        because the wire transfers and deposits into her accounts came from individuals located

        across the United States. She also admitted that numerous bank officials (from different

        banks) advised her that the activity in and out of her bank accounts was very unusual and

        that the bank officials advised her that they believed the wire transfers into her account

        were illegal proceeds and that they had seen similar schemes where money was transferred

        to Nigeria.

50.      Grooms received wire transfers or checks from several individuals across the United

        States. Grooms admitted that she never communicated with or met any of the people she

        received money from, or any of her wire transfer recipients. Instead, Grooms claimed that

        she was simply following Mario’s instructions.

51.     Grooms sent money via wire transfers and checks to Dudding and Known Person 1.

52.      Grooms, due to her being self-employed, does not draw a retirement check, other than

        Social Security. She does receive a retirement check from her ex-husband’s employer.



                                                 12
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 13 of 25 PageID #: 13



                                         Victim Information

53.     Multiple individuals transferred money to the money mules’ bank accounts. Examples of

        victims who spoke to investigators and portions of the information that investigators

        learned from the victims are described below.

54.     Victim A advised investigators that on May 23, 2018, she became a Facebook friend of a

        Christopher Kevin Lucas at his request. Investigators believe that Christopher Kevin Lucas

        is the same person that Dudding dealt with – Lucas, also known as Lucas Antonio Blantino

        or Benito. Victim A advised she and Lucas began chatting, and he seemed like a really

        nice guy. Lucas told Victim A that he had a twelve-year old daughter named Eva.

        According to Lucas, Eva’s mother died from an automobile accident ten years before. A

        month or so after Victim A and Lucas became acquainted, Lucas informed Victim A that

        he would be going to India to supervise a construction job with Liang Corporation, a

        company headquartered in China. Victim A and Lucas communicated through Gmail

        hangouts, a messaging service with Gmail. In July of 2018, Lucas asked Victim A to send

        him money because his company required him to come back to the United States to sign

        papers to activate his personal bank account earmarked for the construction job with

        Capital One Bank. Victim A stated that every time Lucas considered making the trip back

        to the States something would come up to hinder him. Lucas continued to request more

        money from Victim A and always promised to repay her in full.

55.     According to Victim A, she last transferred funds to Lucas on May 23, 2019.

56.     Victim A sent Dudding a wire transfer of $28,000 on or about December 26, 2018. Victim

        A sent Known Person 2 a cashier’s check for $55,000 on November 19, 2018 and Victim



                                                 13
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 14 of 25 PageID #: 14



        A also sent Known Person 2 $47,000 on November 26, 2018. The investigation has

        revealed that Known Person 2 sent at least two financial transfers to Grooms.

57.     Victim B sent $5,000.00 to Dudding. Victim B stated he did not know Dudding personally,

        but that he was attempting to get an investment license for a company in England. Victim

        B told investigators that his contact was Mr. Thomas David Mark, with Eldorado Cacique

        Holdings LLC (investigators believe that Thomas Mark and Lucas are the same individual).

        Victim B explained that he gave Dudding a $5,000.00 Cashier’s Check on November 27,

        2018 as directed by Mr. Mark. Furthermore, Mr. Mark represented Dudding as an

        accountant for his company. Victim B informed law enforcement that he transferred

        money to other people, but never received his license as promised.

                                     FINANCIAL ANALYSIS

58.     Investigators analyzed Dudding’s known personal bank accounts. The funds deposited

        into these bank accounts Dudding used in the international scheme included very little

        legitimate funds. The financial analysis revealed numerous transfers made by Dudding

        among the accounts Dudding used in this scheme. For example, Dudding would transfer

        illegal funds deposited into one account into another one of her (Dudding’s) bank accounts

        so that she could make the various Nigerian wire transfers. The summaries below do not

        include victims’ funds deposited into Known Person 1 or Susan Grooms’ bank accounts

        nor do these summaries include the amounts of money Known Person 1, or Grooms sent

        to Nigeria.




                                                 14
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 15 of 25 PageID #: 15



59.     Wire Transfers: Incoming wire transfers into Dudding’s personal bank accounts from

        victims in this international scheme during the years 2018 through June 2019 totaled at

        least $2,684,133.57. These incoming wire transfers are summarized below by bank:

               Bank                 Incoming Wire Transfers Amounts

               Sun Trust                             $1,992,422.57
               BB&T                                  $ 11,400.00
               JP Morgan Chase                       $ 644,711.00
               United Bank                           $ 26,300.00
               First State Bank                      $    9,300.00

               Totals                                $2,684,133.57

60.     Victim’s Checks: In addition, numerous checks from victims were deposited into

        Dudding’s personal bank accounts. These deposits of checks totaled at least $592,157

        during 2018 and through June 2019. The victim’s checks deposited into Dudding’s bank

        accounts are summarized below:

               Bank                  Victim Checks Deposited - Amounts

               Sun Trust                             $ 60,390
               BB&T                                  $ 17,711
               JP Morgan Chase                       $ 348,500
               Huntington Federal Savings Bank       $ 12,000
               United Bank                           $ 51,000

               Totals                                $ 489,601

61.     Payments Received from Stripe Inc. and Square One Inc.:

62.     In addition, Dudding received $153,950 from victims through Stripe Inc., a mobile

        payment processing company. Dudding also received $1,429.32 from victims through

        Square Inc. during this same time period.      Square Inc. is another mobile payment

        processing company. The payments Dudding received from victims in this scheme from

        Stripe Inc. and Square One Inc. are summarized below:
                                                15
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 16 of 25 PageID #: 16



        Bank                                  Stripe Payments       Square One Payments

        Huntington Federal Savings Bank       $    6,214.10         $ 1,429.32
        Community Trust Bank                  $   20,577.93         $    0.00
        Peoples Bank                          $   80,454.72         $     0.00
        First State Bank                      $   36,702.60         $    0.00
        City National Bank                    $   10,000.00         $     0.00

        Totals                                $ 153,950.00          $ 1,429.32

63.     Outgoing Wire Transfers to Nigeria: After receiving over $3,200,000 from victims

        located domestically and abroad, including across the United States, Poland, Sweden and

        Australia, Dudding made numerous wire transfers to a company located in Nigeria. The

        source of funds Dudding used to make these wire transfers to Nigeria was the funds from

        the incoming wire transfers and checks Dudding received from the victims. Nigerian

        companies, such as Keibler Couture Global Ltd., which maintained a bank account in

        Lagos, Nigeria, received Dudding’s wire transfers. These wire transfers are summarized

        below:

        Bank                  Outgoing Wire Transfers to Nigeria

        BB&T                                  $    27,900
        JP Morgan Chase                       $ 1,038,670
        United Bank                           $ 100,500

        Totals                                $ 1,167,070

64.     Several specific examples of Dudding’s wire transfers to Nigeria are listed below:

           Date                          Amount                           Nigerian Company

      August 17, 2018                $3,900                           Samuel Asabia House

      September 4, 2018              $8,000                           UBA House

      September 11, 2018             $16,000                          UBA House


                                                   16
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 17 of 25 PageID #: 17



      September 24, 2018               $9,500                            Keibler Couture Global Ltd.

      October 2, 2018                  $34,000                           Keibler Couture Global Ltd.

      November 27, 2018                $57,000                           Keibler Couture Global Ltd.



65.     The discrepancy between the $3,200,000 received from victims and the $1,076,070 wire

        transfers to Nigeria can be attributed in large part to the seizure of the Subject Funds.

            DUDDING USED VICTIM FUNDS FOR HER PERSONAL EXPENSES

66.     Dudding used over $100,000 of victim funds for her personal benefit.           For example,

        Dudding used the funds to pay for her utility bills, Direct TV service, groceries, drug store

        purchases, gasoline purchases, department store purchases, restaurants, cashed checks, and

        numerous cash withdrawals. Dudding used over $40,000 of the illicit funds derived from

        victims in her SunTrust Account for personal expenses; over $10,000 of illicit funds

        derived from victims in her JP Morgan accounts for personal expenses; and over $20,000

        of illicit funds derived from victims in her Huntington Federal Savings Bank accounts for

        personal expenses. During the period of the scheme, Dudding’s cash withdrawals total to

        $41,928.

         THE SUBJECT FUNDS ARE ILLICIT PROCEEDS AND WERE USED TO
                  FURTHER THE MONEY LAUNDERING SCHEME

      Huntington Federal Savings Bank

67.     Huntington Federal Savings Bank, personal accounts numbers ending in 4743 and ending

        in 1317 were both opened on October 18, 2018, the authorized signors being Patricia

        Dudding and/or Roger Dudding.




                                                   17
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 18 of 25 PageID #: 18



68.     An examination of bank records demonstrated that Dudding and her co-conspirators used

        these accounts to promote their mail/wire fraud activities. Based on the facts alleged above

        and examples of financial transactions detailed below, there is probable cause that the

        contents of this account contain fraudulent proceeds and that Dudding and her co-

        conspirators used this account to launder funds by concealing the true ownership of the

        funds and promote the fraudulent activities and violations of 18 U.S.C. §§ 1028A, 1341,

        1343, and 1344.

69.     On May 09, 2019, Dudding deposited two cashier checks from First State Bank in

        Barboursville, WV ($28,767.81 and $21,371.89) into her checking account number ending

        in 4743, for a total deposit of $50,139.20.

70.     On May 15, 2019, Dudding requested to purchase a Huntington Federal Cashier check

        #338957, in the amount of $47,300 made payable to Known Person 1, residing in Montana.

        She paid for the cashier check from her checking account (same as above). She also

        requested $900 in cash from her checking account during this visit.

71.     On June 11, 2019, Dudding made a deposit into the same checking account in the amount

        of $98,890, with a check on her account at SunTrust Bank.

72.     On June 14, 2019, Dudding requested to send a wire in the amount of $68,920.00 from her

        Huntington Federal checking account to Known Person 1. The funds were wired to Known

        Person 1’s checking account at Wells Fargo Bank in Helena, MT.

73.     Later this same day, Dudding requested to deposit another check from her SunTrust Bank

        in the amount of $208,276.29 into her Huntington Federal checking account. Dudding told

        a bank employee that she (Dudding) has been involved in a scam with a person she met on

        the internet, and that the recipient of the wire, Known Person 1 was supposed to pass the
                                                      18
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 19 of 25 PageID #: 19



            money along to an individual in Nigeria. The $208,276.29 check from SunTrust was

            returned unpaid, and was charged back to Dudding’s Huntington Federal checking account.

74.         Dudding admitted to investigators that she was not the true owner of the funds in the

            Huntington Federal Savings Bank accounts and voluntarily agreed to abandon these funds.

            Based on Dudding’s statements, voluntary abandonment of the funds, and the

            government’s request, Huntington Federal Savings Bank froze the contents of the two

            accounts listed above.

                                              Wesbanco Bank

75.         The Wesbanco Bank personal account number ending in 2878 was opened in August

            2018. 7 An examination of bank records demonstrated that Dudding and her co-conspirators

            used this account to promote their mail/wire fraud activities. Based on the facts alleged

            above and examples of financial transactions detailed below, there is probable cause that

            the contents of this account contain fraudulent proceeds and that Dudding and her co-

            conspirators used this account to launder funds by concealing the true ownership of the

            funds and promote the fraudulent activities and violations of 18 U.S.C. §§ 1028A, 1341,

            1343 and 1344.

76.         This account was not used in the scheme until June 14, 2019 when Dudding wrote a check

            on this account for $28,340, to pay Kembor Inc. $28, 340. 8 This caused a negative balance

            in the account of ($32,992.91). Dudding transferred $45,000 from her SunTrust Account



      7
        This United States believes that this account was originally opened with Sentry Bank in
      2013; however, Sentry Bank became Wesbanco Bank in 2018.
      8
          Westbanco eventually stopped payment on the check.

                                                     19
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 20 of 25 PageID #: 20



        on June 10, 2019 to cover this check. Dudding also wrote two checks on her SunTrust

        account for $26,365 (check # 1030) and for $30,000 (check # 1027), both of which were

        deposited into DUDDING’s WesBanco account on June 14, 2019. Both were returned for

        insufficient funds because SunTrust froze that account.

77.     Dudding admitted to investigators that she was not the true owner of the funds in the

        Wesbanco Bank account and voluntarily agreed to abandon these funds. Based on

        Dudding’s statements, voluntary abandonment of the funds, and the government’s request,

        Wesbanco Bank froze the contents of the two accounts listed above.

                                          SunTrust Bank

78.     SunTrust Bank, personal account number ending 6498 lists Patricia Dudding as the

        authorized signor.

79.     An examination of bank records demonstrated that Dudding and her co-conspirators used

        this account to promote their mail/wire fraud activities. Based on the facts alleged above

        and examples of financial transactions detailed below, there is probable cause that the

        contents of this account contain fraudulent proceeds and that Dudding and her co-

        conspirators used this account to launder funds by concealing the true ownership of the

        funds and promote the fraudulent activities and violations of 18 U.S.C. §§ 1028A, 1341,

        and 1343.

80.      Dudding received three incoming wire transfers into her SunTrust bank account from a

        company located in Texas. These wire transfers included a wire transfer on June 10, 2019

        in the amount of $612,109.79; a wire transfer on June 17, 2019 in the amount of

        $462,285.00; and a wire transfer on June 24, 2019 in the amount of $866,577.78. The

        investigation revealed that the email account for this Texas company had been
                                                 20
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 21 of 25 PageID #: 21



        compromised and the funds involved in these three wire transfers into Dudding’s account

        had in fact been stolen from the bank account of the Texas company. The Houston Police

        Department Cyber Crimes Unit is working on that investigation. Dudding voluntarily

        informed the government and SunTrust that she was not the true owner of the funds in the

        SunTrust account and abandoned the funds in the account.            Based on Dudding’s

        admissions, abandonment of the funds, and the government’s request, SunTrust froze

        Dudding’s account before Dudding could wire transfer these funds to Nigeria.

                                      JP Morgan Chase Bank

81.     Financial records have revealed that Dudding also maintains a bank account at JP Morgan

        Chase ending in 5372. Investigators believe that she is the only authorized signor on that

        account.

82.     An examination of bank records demonstrated that Dudding and her co-conspirators used

        this account to promote their mail/wire fraud activities. Based on the facts alleged above

        and examples of financial transactions detailed below, there is probable cause that the

        contents of this account contain fraudulent proceeds and that Dudding and her co-

        conspirators used this account to launder funds by concealing the true ownership of the

        funds and promote the fraudulent activities and violations of 18 U.S.C. §§ 1028A, 1341,

        and 1343.

83.     Investigators analyzed Dudding’s bank account information and learned that there had been

        multiple financial transactions between Dudding and Grooms. Specifically, Grooms made

        at least four transfers into Dudding’s Chase bank account that has been frozen by bank

        officials. The wire transfers were as follows: $38,500.00 transferred on March 13, 2019

        and $19,100.00 transferred on March 20, 2019.
                                                 21
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 22 of 25 PageID #: 22



84.      The United States later seized the contents of this account after learning of the account’s

        existence and the transaction history associated with this account.

                                            SUMMARY

85.     Dudding, Grooms, and Lucas have been involved in an international fraud since at least

        2018. The Subject Funds are composed of illegal proceeds generated from specified

        unlawful activity, i.e., the aforementioned mail, wire, and bank fraud activities in violation

        18 U.S.C. §§ 1341, 1343 and 1344 as well as aggravated identity theft in violation of 18

        U.S.C. § 1028A.

86.      Moreover, Dudding, Grooms, and Lucas laundered the illicit proceeds received from this

        international fraud scheme, by using the Subject Funds, in violation of 18 U.S.C. §§ 1956

        (laundering of monetary instruments) and 1957 (engaging in monetary transactions in

        property derived from specified unlawful activity).

87.     The Subject Funds were used to conceal the proceeds of specified unlawful activities,

        including but not limited to, mail fraud, wire fraud, bank fraud, and aggravated identity

        theft, with the intent to promote the carrying on of specified unlawful activities, as well as

        to knowingly engage, or attempt to engage in a monetary transaction with proceeds of the

        specified unlawful activities in an amount greater than $10,000, by, through, or to a

        financial institution.   Therefore, the Subject Funds constitute property involved in a

        transaction or attempted transaction in violating 18 U.S.C. §§ 1956-1957, or any property

        traceable to such property, and that said funds are subject to forfeiture under U.S.C. § 981

        and/or 18 U.S.C § 982.

88.     For the foregoing reasons, the defendant properties are forfeitable to the United States,

        pursuant to 18 U.S.C. § 981(a)(1)(C) because the defendant proceeds are composed of
                                                   22
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 23 of 25 PageID #: 23



        illicit proceeds generated from aggravated identity theft, mail, wire and/or bank fraud

        activities. The defendant funds are also forfeitable to the United States, pursuant to 18

        U.S.C. § 981(a)(1)(A) because the defendant funds were also involved in monetary

        transactions in violation of 18 U.S.C. §§ 1956-1957 as alleged in the Complaint.

                                   CLAIMS FOR FORFEITURE

89.     The allegations contained in paragraphs 1 through 88 of this Verified Complaint for

        Forfeiture in Rem are incorporated herein and made a part hereof.

90.     The defendant properties and all property traceable thereto, are subject to forfeiture as

        property constituting, or derived from, proceeds traceable to a violation of 18 U.S.C.

        § 1341.

91.     The defendant properties, and all property traceable thereto, are subject to forfeiture as

        property constituting, or derived from, proceeds traceable a violation of 18 U.S.C. § 1343.

92.     The defendant properties, and all property traceable thereto, are subject to forfeiture as

        property constituting, or derived from, proceeds traceable to a violation of 18 U.S.C.

        § 1344.

93.     The defendant properties, and all property traceable thereto, are subject to forfeiture as

        property constituting, or derived from, proceeds traceable to a violation of a 18 U.S.C.

        § 1028A.

94.     The defendant properties, and all property traceable thereto, are also subject to forfeiture

        pursuant to 18 U.S.C. §§ 981(a)(1)(A) and 982(a)(1) as property involved in money

        laundering transactions or attempted transactions in violation of 18 U.S.C. § 1957.




                                                  23
      Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 24 of 25 PageID #: 24



95.     As a result of the foregoing, the defendant properties and all property traceable thereto are

        subject to condemnation and to forfeiture to the United States, in accordance with 18

        U.S.C. §§ 981(a)(1)(a) and 981(a)(1)(C).

                                             CONCLUSION

96.     By virtue of the foregoing and pursuant to 18 U.S.C. § 981(f), all right, title and interest in

        the defendant properties vested in the United States at the time of the commission of the

        unlawful acts giving rise to forfeiture has become and is forfeitable to the United States.



        WHEREFORE, the United States requests that notice of this action be given to all persons

who reasonably appear to be potential claimants to the defendant property; that judgment be

entered declaring the defendant properties to be forfeited and condemned to the United States of

America for disposition according to law; that plaintiff be awarded its costs and disbursements in

this action; and that the Court award such other and further relief as it deems proper and just,

including but not limited to expenses of maintenance and protection of the defendant properties as

required by 28 U.S.C. § 1921.

                                                         Respectfully submitted

                                                         MICHAEL B. STUART
                                                         United States Attorney


                                       By:               /s/Kathleen E. Robeson
                                                         Kathleen E. Robeson
                                                         Assistant United States Attorney
                                                         VA State Bar No. 89526
                                                         300 Virginia Street, East, Suite 4000
                                                         Charleston, WV 25301
                                                         Telephone: 304-345-2200
                                                         Fax: 304-347-5104
                                                         E-mail: Kathleen.robeson@usdoj.gov
                                                    24
Case 3:20-cv-00050 Document 1 Filed 01/21/20 Page 25 of 25 PageID #: 25
Case 3:20-cv-00050 Document 1-1 Filed 01/21/20 Page 1 of 1 PageID #: 3:20-cv-00050
                                                                     26
